DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 8, the closest prior art as to Masamura (U.S. 2017/0313153) discloses a damping module for two damping devices (D as shown in fig. 11) on two wheel carriers of an axle of a vehicle, said damping module comprising: a first damping circuit (FC) comprising a first upper damping connection to an upper damping chamber (R1) of a first damping device, a first lower damping connection to a lower damping chamber (R2) of the first damping device (D), a second damping circuit (FC) comprising a second upper damping connection to an upper damping chamber (R1) of a second damping device (D), a second lower damping connection to a lower damping chamber (R2) of the second damping device (D). However, Masamura fails to discloses a first pump device arranged in a first pumping connection between the first upper damping connection and the first lower damping connection, a second pump device arranged in a second pumping connection between the second upper damping connection and the second lower damping connection, and two valve combinations which are oriented in opposite directions and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        July 7, 2021